                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD HAZZOURI and KIMBERLY :                               No. 3:18cv1982
HAZZOURI,                                             :
                       Plaintiffs                     :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
WEST PITTSTON BOROUGH,                                :
LUZERNE COUNTY,                                       :
PENNSYLVANIA,                                         :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court are motions to dismiss both the original and amended

complaints in this due process violation case. (Docs. 3, 7). Also before the court

is plaintiffs’ subsequent motion for leave to amend their complaint. (Doc. 11). All

three motions have been fully briefed and are ripe for disposition.

Background

       Plaintiffs Richard Hazzouri and Kimberly Hazzouri owned property located

in West Pittston Borough, Luzerne County, Pennsylvania, which they used as

their primary residence. (Doc. 1, Compl. ¶ 17). Plaintiffs’ property was

substantially damaged in 2011 as a result of flooding caused by Hurricane Irene

and Tropical Storm Lee. (Id. ¶ 19).

       Because of the county-wide damage sustained from Hurricane Irene and

Tropical Storm Lee, Luzerne County submitted a request to the United States
Department of Housing and Urban Development for the release of a Community

Development Block Grant Disaster Recovery to undertake a project known as the

Luzerne County Flood Disaster Project (hereinafter “Project”). (Id. ¶ 11). The

Project was created to acquire and demolish a number of properties in

participating municipalities throughout Luzerne County in order to remove flood

damaged structures. (Id. ¶ 12). West Pittston Borough was identified as a

participating municipality for the Project. The Luzerne County Office of

Community Development (hereinafter “OCD”), which oversaw the Project,

adopted a Disaster Recovery Buyout Operations Plan (hereinafter “Plan”). (Id. ¶

13).

       Although the plaintiffs owned property within West Pittston Borough, the

plaintiffs did not know about the Project until August 20, 2017, when they learned

of its existence through friends. (Id. ¶ 26). Plaintiffs immediately contacted OCD,

at which time they were informed that the Project was entering its final stage,

thus the plaintiffs would have to contact West Pittston Borough for approval to

apply. (Id. ¶ 29). Upon receiving approval, the plaintiffs filed their application for

relief under the Project on January 30, 2018. (Id. ¶ 24).

       On March 6, 2018, OCD informed the plaintiffs that because they did not

apply for relief until the closing phase of the Project, it was unlikely that they

would be selected for a buyout. (Id. ¶ 34). Plaintiffs’ property was assigned to a

                                           2
“waiting list.” (Id. ¶ 36). In the meantime, the plaintiffs discovered that another

buyout program existed, a mitigation grant program being administered by the

Luzerne County Flood Protection Authority (hereinafter “FPA”). (Id. ¶ 38). The

FPA advised the plaintiffs that it had received a number of applications for

participation from residents of West Pittston Borough and that their request would

also be included. (Id. ¶ 40). On April 3, 2018, however, the FPA advised the

plaintiffs that West Pittston Borough would not agree to allow the plaintiffs to

participate in the FPA Program. (Id. ¶ 43). Consequently, the plaintiffs did not

obtain a buyout. (Id. ¶ 44).

       Based on the foregoing allegations, plaintiffs filed the instant complaint in

the Court of Common Pleas for Luzerne County claiming denial of Procedural

Due Process pursuant to 42 U.S.C. § 1983, denial of Substantive Due Process

pursuant to 42 U.S.C. § 1983, and denial of Equal Protection of the Law pursuant

to 42 U.S.C. § 1983. This matter was removed to this court on October 12, 2018.

The parties have since filed several motions, which we will address below.

Jurisdiction

      Because this case is brought pursuant to 42 U.S.C. § 1983, the court has

jurisdiction pursuant to 28 U.S.C. § 1331. (“The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”).

                                            3
Discussion

      As noted above, the defendant removed this action to the Middle District of

Pennsylvania on October 12, 2018. On October 19, 2018, the defendant filed a

motion to dismiss plaintiffs’ complaint pursuant to Federal Rule of Civil Procedure

12(b)(6), arguing that the plaintiffs have failed to state a claim upon which relief

may be granted. (Doc. 3). The defendant filed its brief in support of that motion

on November 2, 2018. (Doc. 4). On November 11, 2018, in lieu of a responsive

brief, the plaintiff filed an amended complaint. (Doc. 6). The defendant then

moved to dismiss the plaintiffs’ amended complaint, arguing that plaintiffs’

amended complaint was untimely filed. (Doc. 7). Subsequently, on December 4,

2018, the plaintiffs filed a motion to amend their original complaint in the event

we determine that the filing of the amended complaint was indeed untimely.

(Doc. 11).

      The parties agree that a plaintiff may amend the complaint once as a

matter of course within “21 days after service of a responsive pleading or 21 days

after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” FED.

R. CIV. P. 15(A)(1)(B). Thereafter, a plaintiff must obtain leave of the court to

amend the complaint. FED. R. CIV. P. 15(A)(2). Here, the plaintiffs, in response to

the defendant’s first motion to dismiss, attempted to amend their complaint 23

days after service of the defendant’s motion to dismiss. Thus, we agree with the

                                          4
defendant that plaintiffs’ amended complaint (Doc. 6) was untimely filed. We will

grant the defendant’s motion to dismiss the plaintiffs’ amended complaint.

      We now turn to the plaintiffs’ motion to amend. The defendant argues that

we should deny the plaintiffs’ motion to amend because plaintiffs’ counsel has

demonstrated a “bad faith” motive for the amendment. Specifically, the defendant

directs our attention to a letter written by plaintiffs’ counsel to defense counsel on

November 7, 2018, in which, according to the defendant, plaintiffs’ counsel

implies that the amended complaint is “retaliation” for the defendant challenging

the original complaint with a motion to dismiss. The defendant contends that an

argumentative tone permeates the letter and that the plaintiffs are trying to

“weaponize[e] their litigation by bringing in additional parties . . . with the motive

of presumably pressuring the original Defendant into a resolution favorable to the

Plaintiffs.” (Doc. 15, Def.’s Br. in Opp. to Mot. to Amend at 6). In response, the

plaintiffs argue that they are within their right to add additional defendants at this

very early stage in the litigation, and that the additional claims proposed in the

amended complaint are simply a result of arguments raised by the defendant in

its first motion to dismiss.

      District courts are instructed to “freely give leave [to amend a complaint]

when justice so requires.” FED. R. CIV. P. 15(A)(2). In discussing the requirement

that leave to amend be freely given, the Supreme Court has held that “[i]f the

                                           5
underlying facts or circumstances relied upon by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on the

merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). District courts are justified in

denying leave to amend when the movant has unduly delayed the case, when

the movant seeks leave in bad faith or with a dilatory motive, when granting leave

would unduly prejudice the other parties, and when the amendment would prove

futile. See Riley v. Taylor, 62 F.3d 86, 90 (3d Cir. 1995) (citing Foman, 371 U.S.

at 182).

      At this early stage in litigation, we agree with the plaintiffs that justice so

requires that they be granted leave to amend their complaint. We have reviewed

the November 7, 2018, letter and, while declining to engage in a speculative

analysis as to the author’s tone, view the letter as a factual layout of the steps

that the plaintiffs intended to take given the filing of the defendant’s motion to

dismiss. We do not find that this letter suggests “bad faith” on the part of the

plaintiffs simply because they wish to add additional claims and parties to the

lawsuit. Further, discovery has yet to commence in this matter, and the

defendant has not alleged that the proposed amendments would be futile. Thus,

we will grant the plaintiffs’ motion to amend. Plaintiffs will have seven (7) days to

refile their amended complaint.




                                           6
      Finally, we will deny the defendant’s motion to dismiss plaintiffs’ original

complaint as moot upon the filing of plaintiffs’ amended complaint.

Conclusion

      Accordingly, the defendant’s motion to dismiss plaintiff’s amended

complaint against West Pittston Borough will be granted. Plaintiffs’ motion for

leave to file a new amended complaint will be granted. Defendant’s motion to

dismiss plaintiffs’ original complaint will be denied. An appropriate order follows.



                                                 BY THE COURT:

Date: January 15, 2019                           s/ James M. Munley_______
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Judge




                                          7
